Citation Nr: 1604176	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  08-32 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 10 percent for a right ankle disability.  

2.  Entitlement to a higher initial (compensable) rating for a left inguinal hernia, status post herniorrhaphy with residual scar (hereinafter "left hernia disability").  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1988 to February 2008.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the RO in Salt Lake City, Utah, which, in pertinent part, granted service connection for a right ankle disability and assigned a 
10 percent initial rating effective March 1, 2008, and granted service connection for left hernia disability and assigned a noncompensable (0 percent rating) effective March 1, 2008.  

This case was previously before the Board in July 2014, where the Board remanded the issue on appeal for additional development, including providing the Veteran with a VA examination to assist in determining the severity of the ankle and hernia disabilities.  The Board finds that there has been substantial compliance with the directives of the July 2014 remand.  The record reflects that outstanding treatment records were obtained and the Veteran received a new VA examination in August 2014.  The VA examination report reflects that the VA examiner reviewed the record, conducted an in-person examination with appropriate testing, and rendered the requested opinions.  As such, an additional remand to comply with the July 2014 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  For the entire initial rating period from March 1, 2008, the right ankle disability has been manifested by symptoms of painful motion, popping sounds, dorsiflexion to 20 degrees, plantar flexion to 30 degrees, and occasional use of a brace that are productive of noncompensable limitation of motion.

2.  For the entire initial rating period from March 1, 2008, the right ankle disability has not more closely approximated marked limitation of motion of the ankle and has not been manifested by ankylosis of the ankle, subastragalar, or tarsal joint, an astragalectomy, or malunion of the os calcis or astragalus.

3.  For the entire initial rating period from March 1, 2008, the left hernia disability has not more closely approximated a recurrent postoperative hernia, readily reducible and well supported by truss or belt.  

4.  For the entire initial rating period from March 1, 2008, the residual surgical scar, status postoperative left hernia disability, has been manifested by pain.  


CONCLUSIONS OF LAW

1.  For the entire rating period on appeal, the criteria for a disability rating in excess of 10 percent for a right ankle disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5271 (2015).

2.  For the entire rating period on appeal, the criteria for an initial (compensable) disability rating for a left hernia disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 4.3, 4.7, 4.114, Diagnostic Code 7338 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 10 percent, but no higher, for a painful hernia surgery scar have been met or more nearly approximated for the entire initial rating period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

As the rating issues on appeal arise from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

Regarding the duty to assist, the Veteran received VA examinations in January 2008, March 2012, August 2014.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record reflects that, when considered together, the VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions.

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2015).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40
(1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  
See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.   In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.   
Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id., Diagnostic Code 5003, Notes (1) and (2).   

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45.  

Additionally, painful motion is an important factor of disability, and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Initially, throughout the course of the appeal, the Veteran has contended generally that the service-connected disabilities have been manifested by more severe symptoms and impairment than those contemplated by the initial disability ratings assigned. 


Initial Rating for Right Ankle Disability 

The Veteran is in receipt of a 10 percent initial disability rating for the right ankle disability under 38 C.F.R. § 4.71a, Diagnostic Code 5024 from March 1, 2008 (the day following the date of discharge from service).  Diagnostic Code 5024, the diagnostic code for tenosynovitis, provides that diseases rated under such will be rated based on limitation of motion of affected parts, as arthritis, degenerative. 
38 C.F.R. § 4.71a.  The next highest rating available to is Diagnostic Code 5271, the diagnostic code for limitation of motion of the ankle, which provides a 
10 percent rating where there is moderate limitation of ankle motion and a 
20 percent rating where there is marked limitation of ankle motion.  38 C.F.R. 
§ 4.71a.   

Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to
 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6 (2015).  

Throughout the course of the appeal, the Veteran has contended generally that the right ankle disability has been manifested by more severe symptoms and impairment than those contemplated by the 10 percent initial disability rating assigned.  Specifically, in an October 2008 substantive appeal, the Veteran asserted persistent "popping and periodic pain" of the right ankle, which affected the ability to run.  In a May 2015 statement, the Veteran advanced experiencing "varying pain levels" and "intermittent clicking sounds" while walking, as well as "brace support worn as needed."   

Lay statements received by VA in August 2008 from the Veteran's spouse and a friend convey witnessing the Veteran experience right ankle pain, which affected the ability to stand or walk for prolonged periods of time.  

As discussed in detail below, for the entire initial rating period, the Board finds that the criteria for an initial rating in excess of 10 percent for the right ankle disability have not been met or more nearly approximated.  For the entire initial rating period from March 1, 2008, the right ankle disability has been manifested by symptoms of painful motion, popping sounds, dorsiflexion to 20 degrees, plantar flexion to 
30 degrees, and occasional use of a brace that are productive of noncompensable limitation of motion.

At the January 2008 VA examination, the Veteran reported right ankle pain, occasional swelling, and popping and throbbing after standing for more than 20 to 30 minutes.  The Veteran also reported the ability to jog, but the inability to run.  The Veteran denied the use of pain medication and/or a brace or supporting device.  

Upon physical examination at the January 2008 VA examination, range of motion testing reflected right ankle dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 30 degrees.  Right ankle stability was noted by the VA examiner who opined that the ankle disability impacted the ability to participate in "high impact activities," and "some sports."  See January 2008 VA examination report.  The VA examiner also opined that, while there was some reduction in activities like running  and jogging, normal ambulation was only mildly painful.  

Private treatment records from August 2010 and September 2010 reflect the Veteran sought treatment for chronic ankle pain, which was reported as aching and sharp, aggravated by walking and/or standing.  A January 2011 private treatment note reflects the Veteran again sought treatment for right ankle pain self-reported as a 6 or 7 on a scale of 1-10.  The January 2011 private treatment note also reflects the private examiner recommended right ankle surgery.  A March 2011 private operative report reflects the Veteran underwent right ankle surgery.  January 2012 and November 2012 private treatment records note treatment for right ankle pain.  

The Veteran underwent a second VA examination in March 2012.  At the March 2012 VA examination, the Veteran reported right ankle "popping" as well as 
flare-ups.  Upon physical examination, range of motion testing reflected right ankle dorsiflexion from 0 to 15 degrees with pain beginning at 10 degrees and plantar flexion from 0 to 40 degrees with pain beginning at 20 degrees.  The March 2012 VA examiner noted weakened movement, pain on movement, and a nonpainful scar less than 39 square centimeters, as well as no instability and/or ankylosis.     

The Veteran underwent another VA examination for the right ankle disability in August 2014.  At the August 2014 VA examination, the Veteran reported chronic ankle pain that had recently worsened, as well as intermittent popping and cracking.  The Veteran also reported that flare-ups increased ankle pain.  

Upon physical examination at the August 2014 VA examination, range of motion testing reflected right ankle dorsiflexion from 0 to 20 degrees with pain beginning at 20 degrees or greater and plantar flexion from 0 to 45 degrees with pain  beginning at 45 degrees or greater.  No additional limitation of motion was noted upon repetition.  The August 2014 VA examiner noted weakened movement and pain on movement as well as no instability, ankylosis, and/or ankle scar.  The August 2014 VA examiner opined that the ankle disability impacted prolonged standing, climbing, and walking.  See August 2014 VA examination report.

After a review of all the evidence, both lay and medical, for the entire initial rating period from March 1, 2008, the Board finds that the criteria for initial disability rating in excess of 10 percent for right ankle disability has not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  As Diagnostic Code 5024-5003 only allows for a 10 percent maximum rating, it is not for consideration.  A rating in of 20 percent under Diagnostic Code 5271 for limitation of motion (5024-5271) requires marked limitation of motion of the ankle.

The Board finds that, for the entire initial rating period, the limitation of motion of the right ankle did not more nearly approximate marked limitation of motion of the ankle.  The January 2008, March 2012, and August 2014 VA examination reports note full range of motion as to dorsiflexion and, at worst, plantar flexion to 
30 degrees.  While the March 2012 VA examination report reflects the Veteran reported that flare-ups reduced mobility, the Board finds that such flare ups of pain do not provide for a 20 percent disability rating as the DeLuca factors go to 

additional loss of function caused by limitation of motion due to pain.  Upon examination, the August 2014 VA examiner indicated no additional limitation in range of motion after repetitive use testing while considering pain on movement.  The VA examiner also associated no specific limitation of range of motion with the right ankle.  For these reasons, the Board finds that, even with consideration of functional loss due to pain and flare-ups, the right ankle disability does not more nearly approximate marked limited motion of the ankle as described for a higher 
20 percent rating under Diagnostic Code 5271 for any part of the initial rating period.  38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether any other diagnostic code would allow for a higher or separate rating for pertaining to the ankle.  As there the lay and medical evidence shows no ankylosis, the Board finds that Diagnostic Codes 5270 and 
5272 does not apply.  As lay and medical evidence shows no malunion of the calcaneus (os calcis) or talus (astragalus) and/or an astragalectomy, Diagnostic Codes 5273 and 5274 are also inapplicable.  The Veteran has not undergone a total ankle replacement of the right ankle; therefore, Diagnostic Code 5056 does not apply.  38 C.F.R. § 4.71a.

Finally, the January 2008 VA examiner noted a 7 centimeter scar with tenderness around the area.  A March 2012 VA examiner noted a nonpainful scar less than 
39 centimeters, and the August 2014 VA examiner found no scar; therefore, the Board finds that the evidence does not support a separate compensable rating under Diagnostic Codes 7800 through 7805 for a right ankle scar.  38 C.F.R. § 4.118. 

Initial Rating for Left Hernia Disability

The Veteran is in receipt of a noncompensable (0 percent) initial disability rating for the left hernia disability under 38 C.F.R. § 4.114, Diagnostic Code 7338, from March 1, 2008 (the day following the date of discharge from service).  Under Diagnostic Code 7338, a noncompensable (0 percent) rating is warranted for a hernia that is small, reducible, or without true hernia protrusion, or that is not operated but remediable.  38 C.F.R. § 4.114.  A 10 percent rating is warranted for recurrent postoperative hernias, readily reducible and well supported by truss or belt.  A 30 percent rating is warranted for small recurrent postoperative hernias or unoperated irremediable hernias, not well supported by truss, or not readily reducible.  A 60 percent rating is warranted for large, recurrent postoperative hernias that are not well supported under ordinary conditions and not readily reducible when considered inoperable.  

Throughout the course of the appeal, the Veteran has contended generally that a higher rating is warranted for the left hernia disability.  Specifically, in a March 2008 notice of disagreement, the Veteran advanced symptoms of pain and difficulties with bending over, getting up, or getting in and out of bed too quickly.  In the October 2008 substantive appeal, the Veteran asserted that postoperative surgical mesh could be causing problems with "nerve or nerve endings."  In a May 2015 statement, the Veteran advanced experiencing "varying pain levels, brace support worn as needed, and continuing issues." 

At the January 2008 VA examination, the Veteran reported a "twinge" of pain when jumping and/or bending forward too quickly proximately due to the left hernia disability.  Upon examination, the January 2008 VA examiner noted no functional impairment and a residual scar that was a source of discomfort.  The January 2008 VA examiner did not note whether a hernia was present.      

During the March 2012 VA examination, the Veteran reported occasional discomfort, especially with bending.  Upon examination, no left hernia was detected and the VA examiner noted no use of a supporting belt.  

At the August 2014 VA examination, the Veteran reported a pulling sensation to the left groin triggered by getting up and/or sitting too quickly.  The August 2014 VA examination report reflects the VA examiner did not detect a left hernia and noted no indication for a support belt.  A September 2014 follow-up examination note reflects that at the August 2014 VA examination the Veteran reported no current prescription for a left hernia belt as a previous belt was "prescribed for use with right inguinal hernia prior to surgery" and not for the service-connected left hernia.  See September 2014 VA examination note.    

After a review of all the evidence, both lay and medical, for the entire initial rating period from March 1, 2008, the Board finds that the criteria for initial disability rating in excess of 0 percent has been more nearly approximated because the left hernia disability has not reoccurred.  Findings from the March 2012 and August 2014 VA examinations both revealed no hernia.  Additionally, the Veteran reported no use of a supporting belt at both the March 2012 and August 2014 VA examinations.  See March 2012 VA examination report; see also September 2015 VA examination note.  Because the evidence does not establish the Veteran's left hernia reoccurred or was supported by a truss or belt at any point during the period on appeal, the criteria for a 10 percent rating under DC 7338 is not warranted.  38 C.F.R. §§ 4.3, 4.7.          

Separate Rating for Left Hernia Scar

The Board has also considered whether assignment of a separate rating under any other of the applicable diagnostic codes is appropriate as to the left hernia disability.  The Board finds that, for the entire initial rating period from March 1, 2008, the left hernia scar has been manifested by pain.  

Diagnostic Code 7800 rates scars of the head, face, or neck based upon disfigurement, and does not apply in this case as the left hernia scar is not located on the head, face, or neck.  38 C.F.R. § 4.118 . 

Under Diagnostic Code 7801, scars other than on the head, face, or neck that are deep or cause limited motion are rated as 10 percent disabling for areas exceeding 
6 square inches (39 square centimeters), 20 percent disabling for areas exceeding 
12 square inches (77 square centimeters), 30 percent disabling for areas exceeding 72 square inches (465 square centimeters), and 40 percent disabling for areas exceeding 144 square inches (929 square centimeters).  Note (2) under Diagnostic Code 7802 provides that a deep scar is defined as one associated with underlying soft tissue damage.  

Under Diagnostic Code 7802, a 10 percent rating is warranted for superficial scars that do not cause limited motion, in an area or areas of 144 square inches 
(929 square centimeters) or greater.  Note (2) under Diagnostic Code 7802 provides that a superficial scar is defined as one not associated with underlying soft tissue damage.  Under Diagnostic Code 7803, a 10 percent rating is warranted for superficial and unstable scars.  Note (1) under Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Under Diagnostic Code 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  According to Diagnostic Code 7805, other scars are to be rated based on the limitation of function of the affected body part.  

The January 2008 VA examination report reflects the Veteran reported the left hernia scar was a source of twinging and discomfort and was not tender.  The March 2012 VA examination report notes a 4.5 centimeter scar, which the Veteran reported as painful.  At the August 2014 VA examination, the Veteran reported the left hernia scar was numb and was not tender.  

As noted above, the Veteran has reported the scar is painful, and, at times, a source twinging and discomfort.  The Veteran is competent to testify regarding observable symptoms, such as pain associated with a scar, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For these reasons, for the entire initial rating period, the Board finds the left hernia scar has been manifested by pain.  Resolving reasonable doubt in favor of the Veteran, the criteria for separate initial rating of 10 percent, but no higher, under Diagnostic Code 7804 for a painful scar for the entire rating period is warranted.  38 C.F.R. §§ 4.3, 4.7.  

The Board further finds that a higher rating in excess of 10 percent for the left hernia scar is not warranted for any part of the initial rating period.  As noted above, the Veteran's scar is not of the head, face or neck; therefore, Diagnostic Code 7800 is not applicable.  38 C.F.R. § 4.118 . The scar has been shown to be only 
4.6 square centimeters in size; therefore, a compensable rating is also not warranted under Diagnostic Codes 7801 or 7802.  The August 2014 VA examiner included clinical findings indicating that the scar was not unstable; therefore, a compensable rating is not warranted under Diagnostic Code 7803.  Finally, the evidence of record does not indicate the scar is productive of limitation of function; therefore, a compensable rating is not warranted under Diagnostic Code 7805.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the service-connected disabilities and the left hernia residual scar under 38 C.F.R. § 3.321(b)(1) (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

The Board finds the schedular criteria are adequate to rate the Veteran's right ankle and left hernia disabilities, and no referral for extraschedular consideration is required.  The right ankle disability has manifested has been manifested by symptoms of pain and popping sounds, dorsiflexion to 20 degrees, plantar flexion to 30 degrees, and the occasional use of a brace.  The schedular rating criteria (Diagnostic Code 5024) specifically contemplate such symptomatology and functional impairment, including motion limited to orthopedic factors such as pain, weakness, and fatigue (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  As to the left hernia disability, the disability has been manifested by symptoms of pain and difficulties with bending and/or standing too quickly.  The schedular rating criteria (Diagnostic Code 7338) specifically contemplate such symptomatology and functional impairment as the Veteran does not experience a recurrent left inguinal hernia.  In this case, comparing the Veteran's disability level and symptomatology of the right ankle and left hernia disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  38 C.F.R. § 4.97.   

The Board also finds that the symptomatology and impairment caused by the Veteran's left hernia scar is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 7804, specifically provides for disability ratings based on painful scars.  Considering the lay and medical evidence, the Veteran's scar is characterized by one scar that is 4.6 square centimeters and painful.  In this case, comparing the Veteran's disability level and symptomatology of the left hernia scar to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate. 

The Board notes that, according to Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities
experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one 
service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Finally, in adjudicating the current appeal for higher ratings, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by the record.  In this case, as distinguished from the facts in Rice, there is no evidence of record that indicates that the Veteran is currently unemployed or unemployable because of the service-connected disabilities; therefore, a TDIU issue has not been raised.  
   

ORDER

An initial disability rating in excess of 10 percent for a right ankle disability is denied.

An initial disability rating in excess of 0 percent for a left hernia disability is denied.  

A separate 10 percent disability rating for a left hernia scar is granted.


___________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


